             Case 7:20-cv-00199 Document 1 Filed 08/10/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION

CARSON HAMILTON                               §
    Plaintiff,                                §       CIVIL ACTION NO. 7:20-CV-199
vs.                                           §
                                              §
GEMINI MOTOR TRANSPORT, L.P.                  §
    Defendant.                                §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Carson Hamilton (“Plaintiff”) files this Original Complaint against Gemini

Motor Transport (“Gemini” or “Defendant”), and respectfully shows as follows:

                               I. PRELIMINARY STATEMENT

       1.      Carson Hamilton worked for Gemini as a salaried employee from approximately

November of 2018 until June of 2020. Plaintiff never received overtime pay for his hours worked

over 40 in a given workweek. During his time with Defendant, Plaintiff typically worked 100

hours per week. Plaintiff worked in Texas and New Mexico. Yet Plaintiff did not receive any

additional compensation for the hours worked above 40 in a week, and thus Defendant denied

him overtime pay in violation of federal and New Mexico law.

       2.      Plaintiff brings this lawsuit to recover overtime compensation and all other

available remedies under the Fair Labor Standards Act, 29 U.S.C. 201 et. seq. (the “FLSA”) and

the New Mexico Minimum Wage Act, N.M. Stat. Ann. § 50-4-22(D) (the “NMMWA”).

       3.      Defendant willfully committed widespread violations of the FLSA and the

NMMWA, by failing to pay Plaintiff for overtime hours worked in excess of forty hours per

week at a rate of one and one-half times his regular rate of pay.



PLAINTIFF’S ORIGINAL COMPLAINT                                                      PAGE 1 OF 7
               Case 7:20-cv-00199 Document 1 Filed 08/10/20 Page 2 of 7




                                             II. PARTIES

        4.       Plaintiff is an individual residing in Texas.

        5.       Defendant Gemini is a foreign limited partnership, with its principle place of

business in Oklahoma City, Oklahoma. Gemini can be served through its registered agent for

service of process, CT Corporation System, 1999 Bryan St., Ste. 900, Dallas, TX 75201-3136, or

where found.

                                III. JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this

civil action arises under the Constitution, laws, or treaties of the United States; specifically, the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et. seq. Jurisdiction is further

conferred on this Court by the provisions of 28 U.S.C. § 1337 relating to “any civil action or

proceeding arising under any Act of Congress regulating commerce...”

        7.       This Court has personal jurisdiction over Defendant because it conducts a

significant amount of business in Texas and it has had continuous and systematic contacts with

Texas and because there is a significant connection between the forum and the specific claims at

issue in this case. This Court’s assertion of jurisdiction over Defendant would not offend

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because, as

provided below, a substantial part of the events or omissions giving rise to this claim occurred in

this judicial district.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 2 OF 7
             Case 7:20-cv-00199 Document 1 Filed 08/10/20 Page 3 of 7




                                         IV. COVERAGE

       9.        At all relevant times, Defendant acted as the employer with respect to Plaintiff.

Defendant was responsible for all decisions related to the wages to be paid to Plaintiff, the work

to be performed by Plaintiff, the locations of work performed by Plaintiff, the hours to be worked

by Plaintiff, and the compensation policies with respect to Plaintiff.

       10.       At all relevant times, Defendant has operated an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       11.       At all relevant times, Defendant has operated an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA,

29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that

said enterprise has had an annual gross sales volume of sales made or business done of not less

than $500,000.

       12.       At all relevant times, Plaintiff was an employee for Defendant who was engaged

in commerce or in the production of goods for commerce.

                                  V. FACTUAL BACKGROUND

       13.       Gemini is a nationwide for-hire fuel, crude and speciality products carrier. Gemini

became the primary carrier for Love’s Travel Stops & Country Stores in 2001. Gemini operates

more than 750 trucks and employs approximately 1,100 professional drivers. Gemini is

headquartered in Oklahoma City, Oklahoma, and employs drivers across the United States,

including parts in West Texas and New Mexico.


PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 3 OF 7
             Case 7:20-cv-00199 Document 1 Filed 08/10/20 Page 4 of 7




       14.      While employed as a “field supervisor” for Defendant, Plaintiff was not allowed

to hire or fire individuals. Plaintiff was given little if any input regarding personnel matters, nor

did he exercise significant discretion in performing his job duties. Rather, Plaintiff’s primary

duties were performing manual labor. Plaintiff, as part of his job duties, regularly drove, rode in

and loaded vehicles with GVWRs of 10,000 pounds or less. Plaintiff was responsible for driving

his F-150 across West Texas and New Mexico to deliver parts to trucks. Plaintiff was on call 24

hours a day, and regularly worked at least 12 hours per day, 7 days per week, without receiving

overtime pay.

       15.      During Plaintiff’s time with Defendant, Plaintiff was paid a salary based on hours

worked of forty hours per week, without additional compensation for hours worked above forty

in a week. While Plaintiff has not had the opportunity to conduct discovery, Plaintiff worked at

least 100 hours per week. Plaintiff regularly traveled to New Mexico to perform his job duties.

While Plaintiff was assigned to jobs in New Mexico, he regularly worked more than 40 hours in

a week while there, often working 100 or more hours in a week. Thus, Defendant violated the

FLSA and the NMMWA by failing to pay Plaintiff overtime for the time he worked over 40

hours in a given week.

       16.      No exemption excuses Defendant from paying Plaintiff overtime rates under the

FLSA and/or the NMMWA.

       17.      Defendant failed to make a good faith effort to comply with the FLSA and the

NMMWA. Instead, Defendant knowingly, willfully or with reckless disregard carried out its

illegal pattern or practice regarding overtime compensation. Plaintiff is entitled to liquidated

damages for such conduct.


PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 4 OF 7
             Case 7:20-cv-00199 Document 1 Filed 08/10/20 Page 5 of 7




       18.     Despite Plaintiff routinely working over 40 hours per week, Defendant failed to

pay him an overtime premium at a rate of one-and-one-half times his regular rate for all hours

worked in excess of 40 per workweek.

       19.     Plaintiff is entitled to receive overtime pay at a rate of one-and-one-half times his

regular rate for all hours worked in excess of 40 per workweek.

       20.     Plaintiff has retained the undersigned counsel to represent him in this action.

Pursuant to the FLSA and the NMMWA, Plaintiff is entitled to recover all reasonable attorney’s

fees and costs incurred in this action. Also, under the NMMWA, Plaintiff is entitled to recover

treble damages.

                                   VI. CAUSES OF ACTION

COUNT ONE - VIOLATIONS OF THE FLSA

       21.     The foregoing allegations are incorporated herein by reference.

       22.     Plaintiff was a non-exempt employee of Defendant.

       23.     Plaintiff is entitled to overtime pay for all hours in excess of forty worked during

each seven-day workweek.

       24.     Defendant violated 29 U.S.C. § 201 et. seq. by failing to pay Plaintiff overtime

compensation at a rate of one-and-a-half times the appropriate regular rate.

       25.     Plaintiff seeks all unpaid overtime compensation and an additional equal amount

as liquidated damages for a period of three years from the date of the filing of this complaint, as

well as reasonable attorney’s fees, costs and litigation expenses, including expert witness fees, as

provided by 29 U.S.C. § 216(b), along with pre- and post-judgment interest at the highest rate

allowed by law.


PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 5 OF 7
              Case 7:20-cv-00199 Document 1 Filed 08/10/20 Page 6 of 7




COUNT TWO - VIOLATIONS OF THE NMMWA

        26.     The foregoing allegations are incorporated herein by reference.

        27.     Plaintiff is entitled to unpaid overtime in an amount equal to one-and-one-half

times the regular rate of pay for work performed in excess of 40 hours in a workweek pursuant to

the formula outlined in N.M. Stat. Ann. § 50-4-22(D).

        28.     Defendant violated the NMMWA by regularly and repeatedly failing to pay

Plaintiff for all hours worked and failing to pay overtime wages at a rate of at least one-and-a-

half times their regular rates of pay. As a direct and proximate result of Defendant’s unlawful

conduct, Plaintiff has suffered a loss of income and other damages. Plaintiff is entitled to

overtime pay for the entirety of his term with Defendant, treble damages, prejudgment interest,

all costs in bringing this action, and all attorneys’ fees.

                          VII. DESIGNATION OF EXPERT WITNESS

        29.     Plaintiff designates the following individual as an expert witness in this case:

                Josh Borsellino
                Borsellino, P.C.
                1020 Macon Street, Ste. 15
                Fort Worth, Texas 76102
                T: 817.908.9861
                F: 817.394.2412

        As permitted under the FLSA and NMMWA, Plaintiff seeks attorney’s fees and case

expenses incurred in the prosecution of this matter. Mr. Borsellino may provide expert opinion

testimony regarding the reasonableness and necessity of the attorney’s fees and expenses

incurred by Plaintiff in connection with this action. Mr. Borsellino’s biography is publicly

available at https://dfwcounsel.com/biography/.



PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 6 OF 7
              Case 7:20-cv-00199 Document 1 Filed 08/10/20 Page 7 of 7




                                     VIII. RELIEF SOUGHT

       WHEREFORE, Plaintiff respectfully requests that on a final hearing, Plaintiff be awarded

all relief requested herein, including:

       a. Unpaid overtime wages for all hours worked in excess of forty hours in a workweek

            at the rate of one and one-half times the employee’s regular rate of pay;

       b. Liquidated damages in an amount equal to the unpaid overtime compensation;

       c. Treble damages;

       d. Attorney’s fees, costs and expenses; and

       e. Pre- and post-judgment interest at the highest rates allowed by law.

                                              Respectfully submitted,

                                              /s/ Josh Borsellino
                                              Josh Borsellino
                                              State Bar No. 24045532
                                              Borsellino, P.C.
                                              1020 Macon St., Suite 15
                                              Fort Worth, Texas 76102
                                              Telephone: (817) 908-9861
                                              Facsimile: (817) 394-2412
                                              Email: josh@dfwcounsel.com

                                              ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 7 OF 7
